MEMORANDUM OPINION
BRETT, Judge:
On May 27, 1968, Richard M. McLish filed in this Court a petition for writ of mandamus, asking this Court to compel the district court of Pontotoc County to withdraw and dismiss a detainer (warrant No. 6153) lodged against him by the authorities of Pontotoc County with the Oklahoma State Penitentiary, where petitioner is presently serving a sentence of two years, rendered by the district court of Pontotoc County on a conviction for grand larceny.
The Attorney General has filed a response to this petition, stating that case No. 6153 in the justice court of J. Blair Gil-breath of Pontotoc County was dismissed on May 24, 1968, and attached a certified copy of the order of dismissal to his response.
The question presented herein having become moot, the petition is dismissed.
NIX, P. J., and BUSSEY, J., concur.